JUDGMENT
This case coming on to be heard before His Honor S. D. Hall, Associate Member of the High Court, and it appearing to the Court that the matters in controversy have been amicably settled between the two parties, plaintiffs and defendants.
It is therefore ordered, considered and adjudged that the action be dismissed.
It is further ordered, considered and adjudged that the defendants pay the cost of this action, to wit, $10.00.
The designating name of Samu should exist as the plaintiff in this action as the “Matai” name Agasiva is the cause of action.
/s/ Sydney D. Hall
Secretary of Native Affairs